--------------------------------------------------------------------------------


Exhibit 10.23
McMoRan EXPLORATION CO.
PERFORMANCE INCENTIVE AWARDS PROGRAM




1. Purpose.  The purpose of the Performance Incentive Awards Program (the
“Plan”) of McMoRan Exploration Co. (the “Company”) is to provide greater
incentives for certain key management, professional and technical employees as
well as key consultants or advisers, whose performance in fulfilling their
responsibilities can significantly affect the performance of the Company or its
operating units.  The Plan provides an opportunity to earn additional
compensation in the form of incentive payments based on the participant’s
individual performance and on the results achieved by the Company and by the
operating or staff unit for which the participant performs services.


2. Administration.  The Plan shall be administered by the Corporate Personnel
Committee (the “Committee”) of the Company’s Board of Directors, which shall
have full authority to interpret the Plan and from time to time adopt rules and
regulations for carrying out the Plan.  All authority of the Committee under
Sections 2, 3, 4, and 5 of the Plan may also be exercised by the Co-Chairmen of
the Board of the Company, subject to such directions as the Committee may give,
either as guidelines or in particular cases; provided, however, no such
authority may be exercised by the Co-Chairmen of the Board with respect to the
selection, for eligibility to participate in the Plan, of persons who are deemed
by the Company to be executive officers of the Company for purposes of the
federal securities laws (“Executive Officers”), the determination of a target
incentive or a target incentive range under the Plan for any Executive Officer,
the evaluation of an Executive Officer’s performance for purposes of the Plan,
the determination of whether an incentive payment shall be made under the Plan
to an Executive Officer, or the determination of the amount of any incentive
payment to be made under the Plan to an Executive Officer.  The aggregate amount
of all incentive payments determined by the Co-Chairmen of the Board to be
awarded under the Plan with respect to a particular year shall be submitted to
the Committee for its approval, and such awards may be paid only after such
approval.  In the event of any conflict or inconsistency between determinations,
orders, resolutions, or other actions of the Committee and the Co-Chairmen of
the Board taken in connection with the Plan, the actions of the Committee shall
control.


3. Eligibility for Participation.  Each year the Committee shall select the key
managerial, professional or technical employees, and the key consultants or
advisers who shall be eligible for participation in the Plan during that year
(the “Eligible Individuals”).  For purposes of the Plan, the term “Eligible
Individual” shall include (i) any person providing services as an officer of the
Company or a subsidiary of the Company, whether or not employed by such entity,
(ii) any employee of the Company or a subsidiary of the Company, including any
director who is also an employee of the Company or a subsidiary of the Company,
(iii) any officer or employee of an entity (a “Related Entity”) with which the
Company has contracted to receive management services who provides services to
the Company or a subsidiary of the
 
1

--------------------------------------------------------------------------------


 
Company through such arrangement and (iv) any consultant or adviser to the
Company, a subsidiary of the Company or a Related Entity; provided that a
consultant or advisor to a Related Entity may only participate in the Plan if
the consultant or adviser provides services that are for the ultimate benefit of
the Company or a subsidiary.  The Committee may in its discretion make such
selection, in whole or in part, on the basis of minimum salary levels, or
position-point levels.  Eligible Individuals selected to participate in the Plan
shall be referred to herein as “Participants.”


The selection of a Participant in a particular year shall not constitute
entitlement either to an incentive payment under the Plan for that year or to
selection as a Participant in any subsequent year.  Selection of Participants in
a particular year will ordinarily be made in January of that year, but selection
of a Participant may be made at any subsequent time or times in such year.


4. Determination of Target Incentives.  At the time a Participant is selected
for eligibility for the Plan for a particular year, the Committee shall
determine a target incentive or a target incentive rate for the Participant with
respect to that year.  Such incentive or range shall be indicative of the
incentive payment that the Participant might expect to receive on the basis of
strong performance by such Participant, by the Company and by the operating or
staff unit for which the Participant performs services, having regard to such
performance standards and objectives as may be established with respect to that
year.


5. Incentive Payments.  (a)   After the end of each year, the Committee shall
evaluate, or cause to be evaluated, the performance of each Participant for that
year, as well as the performance of the Company and the operating or staff unit
for which the Participant performs services.  Based on such evaluation, the
Committee shall determine whether an incentive payment shall be made to such
Participant for that year and, if so, the amount of such payment.  A Participant
who has been awarded an incentive payment for a particular year need not be an
Eligible Individual at the time of payment thereof to be eligible to receive
such payment.


(b)           Notwithstanding any of the foregoing to the contrary, if an
individual selected as a Participant for a particular year should cease to be an
Eligible Individual for any reason prior to the end of such year, the Committee
shall evaluate, or cause to be evaluated, the performance of such individual and
the individual’s operating or staff unit for the portion of such year prior to
cessation.  Based on such evaluation, the Committee shall determine whether an
incentive payment shall be made to such individual for that year and, if so, the
amount of such payment.  Each such payment (less applicable withholding and
other taxes) shall be made at such time established by the Committee, which may
be made at any time during the year for which such incentive payments are made,
but shall in no event be later than February 28 of the year following.
 
2

--------------------------------------------------------------------------------




6. Form of Incentive Payments.  Incentive payments may be paid in cash or in
such other form as the Committee may choose.


7. General Provisions.  The selection of a Participant for participation in the
Plan shall not give such person any right to be retained in the employ or as a
consultant or adviser of the Company or any of its subsidiaries or in the employ
or as a consultant or adviser of any other entity providing services to the
Company, and the right of the Company, subsidiary or other entity to dismiss or
discharge any such person is specifically reserved.  The benefits provided to
Participants under the Plan shall be in addition to, and in no way preclude,
other forms of compensation to or in respect of such Participant.


8. Amendment or Termination.  The Committee may from time to time amend or at
any time terminate the Plan, provided that any such amendment or termination
shall comply with the requirements of Internal Revenue Code Section 409A to the
extent that it governs this Plan.

 
3

--------------------------------------------------------------------------------

 
